Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Asnis et al, U. S. Patent Publication No. 2014/0108650 and Veverka et al., U. S. Patent Publication No. 2014/0302907) do not teach nor suggest in detail a plurality of server and client nodes wherein the client nodes stores server address and wherein the client node is a relay node; graph edge linking client nodes and adjacent sever node wherein the direction of the graph edge corresponds to direction of data transmission; broker node associated with separate server-broker graph edge for updating the list of currently active relay nodes wherein the at least one broker node is programmed to identify a client node of the plurality of client nodes as one of the currently active relay nodes by: transmitting a packet to a server of the plurality of server nodes by way of the client node; and receiving a reply to the packet from the server and receiving a forwarded reply to the packet from the server by way of the client node.. Asnis and Veverka respectively only teach a system for identifying server nodes operating with a network to client nodes having a registry server maintains list of server and their associated addresses and system for redirecting online clients using server broker node in order to distribute traffic and impede crashing. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 


2.     Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444